02-11-338-CV
























COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-11-00338-CV 
 
 



In re Stephen Ray Smith


 


RELATOR



 
 
------------
 
ORIGINAL PROCEEDING
------------
MEMORANDUM
OPINION[1]
                                                       ------------
The
court has considered relator’s petition for writ of mandamus and is of the
opinion that relief should be denied.[2] 
Accordingly, relator’s petition for writ of mandamus is denied.
 
PER CURIAM
 
PANEL: 
MCCOY, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.
 
DELIVERED: 
August 31, 2011




          [1]See
Tex. R. App. P. 47.4, 52.8(d).


[2]The trial court clerk
informed this court that no motion had been filed by Relator for the trial
court to rule upon.  See also Tex. Gov’t Code Ann. §§ 552.321,
552.3215 (West 2004) (setting out procedures to follow for the trial court to
compel a governmental body to make information available).